SECURED PROMISSORY TERM NOTE
 
$1,500,000.00                                                                                         April
11, 2011




FOR VALUE RECEIVED, CC Tennessee Holdings, LLC, a Nevada limited liability
company, and Care Choices of Tennessee, Inc., a Tennessee corporation
(collectively, the "Borrowers") hereby jointly and severally promise to pay to
the order of Citizens Bank, its successors and assigns (together "Lender") at
328 S. Saginaw Street, Flint, MI  48502, or at such other place as the holder
hereof may from time to time designate in writing, the principal sum of One
Million Five Hundred Thousand and no/100 ($1,500,000.00) plus interest and all
charges thereon as provided below, with principal payable as follows:
 
(a)  
consecutive monthly installments of $41,667.00 commencing May 1, 2011 and
continuing on the first day of each month thereafter until the indebtedness
owing hereunder is paid in full;

 
(b)  
an amount up to the lesser of (x) $500,000 or (y) any equity raised by American
BioCare, Inc. ("Parent"), after the date hereof in excess of  $6,000,000.  The
payments(s) must be made to Lender within five (5) Business Days after Parent
raises any such additional equity.  For certainty, the first $6,000,000 of
equity raised by Parent after the date hereof shall not be required to be used
to pay principal on this Note and the aggregate amount required to be paid under
subsections (b) and (c) shall not exceed $500,000; and

 
(c)  
if the aggregate amount of $500,000 is not paid pursuant to (b) above on or
before December 31, 2011, an installment on or before December 31, 2011, of
$500,000, less any amounts paid pursuant to (b) above.

 
Notwithstanding anything in this Secured Promissory Term Note (this "Note") to
the contrary, all principal, accrued but unpaid interest and all Expenses
provided for in the Loan and Security Agreement dated as of April 11, 2011
between Lender and Borrowers (as the same has been and may be subsequently
amended or restated from time to time, the "Loan Agreement") will be due and
payable upon the acceleration of the maturity of this Note following the
occurrence of an Event of Default. Capitalized terms not defined in this Note
will have the meanings given in the Loan Agreement.
 
This Note is given in accordance with, and is subject to the terms and
conditions of the Loan Agreement.  The indebtedness evidenced by this Note is
secured by the Collateral and all other collateral granted Lender under and
pursuant to the terms of the Loan Documents (and all agreements and documents
referred to or incorporated therein) and all other collateral granted to Lender
by the Borrowers at any time to secure any present or future obligations to
Lender.
 
Interest will accrue on the unpaid principal balance of this Note as provided in
the Loan Agreement.
 
Principal and interest due hereunder will be payable in lawful money of the
United States of America.  The Borrowers agree to pay all reasonable costs of
collection and enforcement of this Note including reasonable attorneys' fees and
court costs, together with all Expenses provided for in the Loan Agreement.
 
The failure to make any payment when due under this Note or the occurrence of
any Event of Default under the Loan Agreement will be deemed a default
hereunder, and in any such event, the holder of this Note will be entitled to
accelerate the maturity of the debt evidenced hereby and have all rights and
remedies afforded by law or available under the Loan Documents.
 
All of the Borrowers and all endorsers hereby jointly and severally waive
valuation and appraisement, presentment, protest and demand, notice of protest,
demand and dishonor and nonpayment of this Note, and expressly agree that the
maturity of this Note, or any payment due under this Note, may be extended from
time to time without in any way affecting the liability of the Borrowers or any
endorsers.
 
This Note is governed by and will be construed according to the internal laws of
Michigan.
 
THIS NOTE IS SUBJECT TO THE JURY TRIAL WAIVER CONTAINED IN THE LOAN AGREEMENT.
 


CC TENNESSEE HOLDINGS, LLC,
CARE CHOICES OF TENNESSEE, INC.,

a Nevada limited liability company
a Tennessee corporation

 
By:
American BioCare, Inc.,

 
its sole member





By:                                                              By:           
Gary D. Lewis, Chairman and
Chief                                                                           Gary
D. Lewis, Vice President
Executive Officer